Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the application filed on 11/06/2020. Claims 1-14 as originally filed are considered here.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed on 11/17/2020. 

Information Disclosure Statement
The Information Disclosure Statements filed on 11/06/2020 have been considered.

Oath/Declaration
The oath or declaration filed on 11/06/2020 is acceptable. 

Drawings
The drawings filed on 11/06/2020 are acceptable.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. 
Title such as, “RINSE PROCESS AFTER FORMING FIN-SHAPED STRUCTURE” should be descriptive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mistkawi et al (WO/2018/063277; US 2020/0119003 is a national stage application of WO/2018/063277 was used here for convenience; Mistkawi hereinafter) in view of Cheng et al (US 2013/0015534; Cheng hereinafter).

With regard to claim 1, Mistkawi discloses a method for fabricating semiconductor device (e.g. Figs. 1A-1E), comprising:
forming fin-shaped structures (Fig.1A) on a substrate (Fig.1A);
using isopropyl alcohol (IPA) (para[0047]) to perform a rinse (para[0047]) process on the fin-shaped structures and the substrate.

Mistkawi discloses the limitations of the claim with the exception of performing a baking process; and forming a gate oxide layer on the fin-shaped structures after performing the baking process. However, Cheng discloses performing a baking process (para[0010]); and forming a gate oxide layer 28 (Fig.4; para[0036]) on the fin-shaped structures 18 (para[0035]) after performing the baking process (para[0033-0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bake the fin structure and forming the gate oxide layer as Cheng taught within Mistkawi’s device for the purpose of lowering the surface energy of the fin (para[0032]).

With regard to claim 12, Cheng discloses the method of claim 1, wherein a duration of the baking process is between 5 seconds to 120 seconds (para[0032]).

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Mistkawi in view of Cheng and further in view of Arata et al (US 2015/0270123; Arata hereinafter).

With regard to claim 10, Mistkawi in view of Cheng discloses the method of claim 1, with the exception of wherein a duration of the rinse process is between 15 seconds to 60 seconds. However, e.g. para[0126] of Arata discloses wafer cleaning with IPA for 5 to 60 seconds. So, Arata discloses overlapping ranges of the claimed range. In the case, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rinse process between 15 seconds to 60 seconds since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re Peterson, 65 USPQ2d 1379. It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range of 15 to 60 seconds or any unexpected results arising thereof. 

Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also, In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claims 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mistkawi in view of Cheng and further in view of YU et al (US 2015/0380241; YU hereinafter)

With regard to claim 13, Mistkawi in view of Cheng discloses the limitations of the claim 1 with the exception of the method further comprising performing an in-situ steam generation (ISSG) process to form the gate oxide layer. However, para[0015] of Yu discloses performing an in-situ steam generation (ISSG) process to form the gate oxide layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the gate oxide layer with such process as Yu discloses for the purpose of densely contacting the gate oxide layer significantly with the fins (para[0015] of Yu).

Claims 1 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mistkawi in view of Liu et al (US 2016/0013041; Liu hereinafter).

With regard to claim 1, Mistkawi discloses a method for fabricating semiconductor device (e.g. Figs. 1A-1E), comprising:
forming fin-shaped structures (Fig.1A) on a substrate (Fig.1A);
using isopropyl alcohol (IPA) (para[0047]) to perform a rinse (para[0047]) process on the fin-shaped structures and the substrate; and
forming a gate oxide layer (Fig.1E; para[0021]) on the fin-shaped structures (Fig.1E).
Mistkawi discloses the limitations of the claim with the exception of performing a baking process and forming the gate oxide layer on the fin-shaped structures after performing the baking process. However, Liu discloses performing a baking process 301 (para[0079]). Although, Liu does not explicitly forming the gate oxide layer on the fin-shaped structures after performing the baking process, para[0024, 0178] discloses forming multiple-gate transistors (FinFET) from the fin 103. Thus, Liu discloses forming the gate oxide layer (FinFET requires gate oxide) on the fin-shaped structures 103 after performing the baking process. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bake the fin structure and forming the gate oxide layer as Liu taught within Mistkawi’s device for the purpose of curing to remove solvent from the device [from BARC layer] (para[0079] of Liu).

With regard to claim 11, Liu discloses the method of claim 1, wherein a temperature of the baking process is between 50°C to 100°C. Para[0079] of Liu discloses the temperature ranges 40C to 400C meeting the claim limitation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,148 (Lin hereinafter) in view of Cheng. 

With regard to claim 1, Lin discloses a method for fabricating semiconductor device (claim 1), comprising: 
forming fin-shaped structures on a substrate (claim 1); 
using isopropyl alcohol (IPA) to perform a rinse process on the fin-shaped structures and the substrate (claim 1); 
performing a baking process (claim 1); and 
forming a gate oxide layer on the fin-shaped structures (claim 1).
 
Lin discloses the method with the exception of forming the gate oxide layer on the fin-shaped structures after performing the baking process. However, Cheng discloses forming the gate oxide layer 28 (Fig.4; para[0036]) on the fin-shaped structures 18 (para[0035]) after performing the baking process (para[0033-0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bake the fin structure and forming the gate oxide layer as Cheng taught within Lin’s device for the purpose of lowering the surface energy of the fin (para[0032] of Cheng).

With regard to claim 14, Lin modified by Cheng discloses the method of claim 1, wherein the fin-shaped structures comprise a ring-shaped fin-shaped structure (claim 1), and the method further comprises performing a fin cut process to cut the ring-shaped fin-shaped structure after forming the gate oxide layer (claim 1).


Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 2-9 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 2 that recites the method particularly with further comprising: performing a plasma treatment process to form an oxide layer on a bottom surface between the fin-shaped structures;
performing a first cleaning process to remove the oxide layer; performing a second cleaning process to remove polymers; and performing a third cleaning process to remove particles in combination with other elements of the base claim 2.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896